DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both “the main opening” and “the inlet”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
  Para. [00081] recites: “the main opening 42 (fig. 2A); and Para. [000104] recites: “the inlet 42”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5; and 12 recites the limitation "the oil reservoir" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
Claims 8-14 of this application is patentably indistinct from claims 8-14 of Application No. 16/683765 Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 8-14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-14 of prior U.S. Application number 16/683765. This is a statutory double patenting rejection.





16/818257
	16/683765
8. A vaporizer apparatus comprising:
a main housing having an evacuation chamber formed therein with an air inlet and an air outlet which communicates with the evacuation chamber; 
an operation unit operatively attached to the main housing and configured to be operated by a user, the operation unit configured to selectively and temporarily seal the evacuation chamber off from communication with the air inlet; 
a plurality of pumps operatively connected to the main housing, the pumps being in fluid communication with the evacuation chamber, the pumps operable to selectively generate a low pressure environment in the evacuation chamber at an ambient temperature; and 
a mouthpiece attached to the main housing and configured to be selectively placed in fluid communication with the air outlet of the evacuation chamber; 
wherein the vaporizer apparatus is configured and arranged so that, when an oil is placed in the evacuation chamber and the operation unit is operated, the evacuation chamber is temporarily sealed off from the inlet, thereby creating a vacuum sealed chamber connected with the pumps, and the pumps are activated to reduce pressure in the evacuation chamber, whereby the oil is vaporized at an ambient temperature without requiring a heater, 
and when the operation unit is released, the evacuation chamber is placed into fluid communication with the air inlet and the mouthpiece.  
9. The vaporizer apparatus according to claim 8, wherein said operation unit comprises a top seal arranged at a top portion of the evacuation chamber, and a bottom seal disposed in the 35evacuation chamber below the top seal.  
10. The vaporizer apparatus according to claim 8, wherein said operation unit comprises a shaft and a magnetic nut mounted at one end portion of the shaft.  
11. The vaporizer apparatus according to claim 10, further comprising a control unit comprising a microprocessor and a position sensor in communication with the control unit.  
12. The vaporizer apparatus according to claim 8, wherein said operation unit comprises 
a shaft, 
a knob mounted on one end portion of the shaft; 
a top seal arranged a top portion of the oil reservoir; 
a shaft spring mounted on the shaft between the knob and the top seal; 
a bottom seal disposed in the evacuation chamber and mounted on the shaft below the top seal; wherein when said knob is pressed, the top seal moves downwardly and seals a top of the evacuation chamber, and the bottom seal seals a bottom of the evacuation chamber.  
13. The vaporizer apparatus according to claim 8, wherein said pump is a piezoelectric micro pump.  
14. The vaporizer apparatus according to claim 8, further comprising a replaceable cartridge containing a vaporizable liquid.

A vaporizer apparatus comprising: 
 a main housing having an evacuation chamber formed therein with an air inlet and an air outlet which communicates with the evacuation chamber; 
an operation unit operatively attached to the main housing and configured to be operated by a user, the operation unit configured to selectively and temporarily seal the evacuation chamber off from communication with the air inlet; 
a plurality of pumps operatively connected to the main housing, the pumps being in fluid communication with the evacuation chamber, the pumps operable to selectively generate a low pressure environment in the evacuation chamber at an ambient temperature; and 
a mouthpiece attached to the main housing and configured to be selectively placed in fluid communication with the air outlet of the evacuation chamber; 
wherein the vaporizer apparatus is configured and arranged so that, when an oil is placed in the evacuation chamber and the operation unit is operated, the evacuation chamber is temporarily sealed off from the inlet, thereby creating a vacuum sealed chamber connected with the pumps, and the pumps are activated to reduce pressure in the evacuation chamber, whereby the oil is vaporized at an ambient temperature without requiring a heater, 
and when the operation unit is released, the evacuation chamber is placed into fluid communication with the air inlet and the mouthpiece.  
9. The vaporizer apparatus according to claim 8, wherein said operation unit comprises a top seal arranged at a top portion of the evacuation chamber, and a bottom seal disposed in the evacuation chamber below the top seal.  
10. The vaporizer apparatus according to claim 8, wherein said operation unit comprises a shaft and a magnetic nut mounted at one end portion of the shaft.  
11. The vaporizer apparatus according to claim 10, further comprising a control unit comprising a microprocessor and a position sensor in communication with the control unit.  
12. The vaporizer apparatus according to claim 8, wherein said operation unit comprises 
a shaft, 
a knob mounted on one end portion of the shaft; 
a top seal arranged a top portion of the oil reservoir; 
a shaft spring mounted on the shaft between the knob and the top seal; 
a bottom seal disposed in the evacuation chamber and mounted on the shaft below the top seal: wherein when said knob is pressed, the top seal moves downwardly and seals a top of the evacuation chamber. and the bottom seal seals a bottom of the evacuation chamber.  
13. The vaporizer apparatus according to claim 8, wherein said pump is a piezoelectric micro pump.  
14. The vaporizer apparatus according to claim 8, further comprising a replaceable cartridge containing a vaporizable liquid.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernaudo et al. (WO2018/152637) in view of Ellison (US 3640001).
As per claim 15: Bernaudo discloses a method of evaporating a liquid (see Pg.3, lines. 30-31, a method of preparing a cannabinoid-based liquid composition; Fig.1) in a vaporizing apparatus to generate a vapor (as shown in fig.1, step24, Distillation of Extracted Oil; Pg.2, lines.12-14, a method for forming a vaporizing article comprising collecting a cannabinoid distillate from a plant product; hence, a vaporizing device is being used to form a vaporizing article), the method comprising the steps of: 
a. sealing a chamber with a quantity of liquid therein (see Pg. 4, lines 6-8, the resulting essential oil is then distilled in step 24 by heating the oil to a high temperature under a reduce pressure created by a vacuum pump to produce a distillate; it is inherent that a liquid/substance/oil/material is placed in a chamber/reservoir/storage, and that a vacuum chamber is sealed to prevent from leaking),
b. activating a heating element disposed either inside of or proximate the chamber (see Pg. 4, lines 6-8, the resulting essential oil is then distilled in step 24 by heating the oil to a high temperature under a reduced pressure created by a vacuum pump to produce a distillate; and Pg. 8, lines 1-2, selecting the appropriate temperature and pressure for the distillation collects the desired fraction; hence, the device has a heater to heat the oil in order to generate aerosol);
c. activating at least one vacuum pump which communicates with the chamber via an activation passage (see Pg. 4, lines 6-8, the resulting essential oil is then distilled in step 24 by heating the oil to a high temperature under a reduced pressure created by a vacuum pump to produce a distillate; and it is inherent  that the chamber is connected to the pump in order for the vacuum pump to perform it duties), and operating the pump to reduce a pressure inside of the chamber until the liquid evaporates (see Pg. 4, lines 6-8, the resulting essential oil is then distilled in step 24 by heating the oil to a high temperature under a reduced pressure created by a vacuum pump to produce a distillate);
e. drawing the vapor outwardly from the chamber via the outlet (see Pg. 4, lines 8-10, in step 26, the distilled is collected by condensing the vapors produced in step 24 on a cooled surface).
However, Bernaudo does not explicitly disclose sealing the chamber by closing a valve; and (d). opening the valve to place the chamber into communication with an outlet; 
	Ellison discloses a field of air evacuation pumps for vaporizations and teaches sealing a chamber by closing a valve (see fig. 1; Col. 2, lines 14-15; wherein the valve 19 may be opened to atmosphere at 40 (outlet) when closed the pump, to accommodate pressure rise in that container; and the valve 19 has to seal the chamber when closed, in order to have pressure rise in the container/reservoir); and c) opening the valve to place the chamber into communication with an outlet (see fig. 1, Col. 2; lines 14-15, the valve 19 may be opened to atmosphere at 40 (outlet) when closed to the pump, to accommodate pressure rise in the container) in order to prevent/reduce the risk of injury and thereby use a release valve to prevent excessive pressurization within the chamber to preventing over pressurized or could be injured to the user during operation.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the method of evaporating a liquid in a vaporizing apparatus to generate a vapor of Bernaudo by having sealing the chamber by closing a valve; and (c). opening the valve to place the chamber into communication with an outlet as taught by Ellison in order to prevent/reduce the risk of injury and thereby use a release valve to prevent excessive pressurization within the chamber to preventing over pressurized or could be injured to the user during operation.

Allowable Subject Matter
Claims 1-4; 6-7 allowed.
Claim 16 is objected to as being dependent upon a rejected base claim.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831